Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-5-2002

Bracken v. Matgouranis
Precedential or Non-Precedential: Precedential

Docket No. 01-3800




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Bracken v. Matgouranis" (2002). 2002 Decisions. Paper 474.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/474


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
PRECEDENTIAL

       Filed August 5, 2002

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

Nos. 01-3800 and 01-3801

CHERYL ANN BRACKEN;
H. DAVID ROTHMAN,
       Appellants in 01-3800

v.

PANOREA MATGOURANIS; DIANNA CALABOYIAS
WYRICK; WILLIAM J. WYRICK; REED SMITH, a
partnership or limited liability partnership; MEYER,
DARRAGH, BUCKLER, BEBENEK & ECK, a partnership
or limited liability partnership

CHERYL ANN BRACKEN;
H. DAVID ROTHMAN,
       Appellants in 01-3801

v.

MARTIN P. MATGOURANIS; PANOREA MATGOURANIS;
DIANNA C. WYRICK; WILLIAM J. WYRICK

On Appeal from the United States District Court
For the Western District of Pennsylvania
D.C. Nos. 01-cv-00288 and 01-cv-00420
District Judge: Honorable Donetta W. Ambrose

Submitted Under Third Circuit LAR 34.1(a)
June 14, 2002

Before: ROTH, RENDELL, and ROSENN, Circuit Jud ges.
Opinion filed: July 15, 2002




ORDER AMENDING SLIP OPINION

The slip opinion in the above case is hereby amended as
follows:

       1. Delete the sentence on page 6, second paragraph,
       beginning on line 7, beginning "Although the
       plaintiffs" and ending with "the District Court or
       this Court."

       BY THE COURT:

       /s/ Max Rosenn
       Circuit Judge.

DATED: August 5, 2002
A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                                2